DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/09/2020 has been entered. Applicant has amended claims 1, 3, 4, 6, 7, and 10. Applicant has cancelled claim 2. No new claims have been added. Claims 1 and 3-14 are currently pending in the instant application.
Response to Arguments


Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments concerning claims 1 and 3-10, Examiner respectfully disagrees. Applicant remind Examiner that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious (see MPEP 2143.01 VI). Corston is not the prior art invention being modified, Chang is modified with Corston, Chang contains no teaching that suggests the teachings of Corston disrupt the operation of the disclosed invention. Furthermore, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), Corston merely recites a desirable alternative, due to teaching only one illustrative embodiment, the structural paraphrasing is implemented only on the query side of the information retrieval system. Chang also teaches expanding the library triples based on a semantic corpus to obtain ”Each component of the extracted triples and sentences (subjects, predicates, objects, and multi-word tokens) are then expanded 408 using the same or different domain-specific corpus 410 to produce synonyms, hypernyms and other similar words (expanded tokens) 412”. This process is similarly recited in Chang, “the keyword is replaced with related terms. Using the related terms allows finding additional triples as further illustrated at operation 610. For example, the attribute query resolver replaces a keyword with synonym, hypernym, or thesaurus equivalent words. To do so, the attribute query resolver can look-up the synonyms and hypernyms from a WordNet database. To find an equivalent word, the attribute query resolver can leverage a number of thesauri, such as the Synonym Finder, Webster's New Word Roget's A-Z Thesaurus, Twenty-First Century Synonym and Antonym Finder, The Oxford Dictionary of Synonyms and Antonyms, A Dictionary of Synonyms and Antonyms, Scholastic Dictionary of Synonyms, and Antonyms and Homonyms,”. The claim recites no modification to the triple and Examiner gives the limitation the broadest reasonable interpretation in light of the instant specification. Examiner recommends to clarify the arguments, to amend claim 1 to recite that the expanded triples are normalized to their base forms using stemming and lemmatization techniques as seen in paragraph 0059-0060 of the instant specification. 
Applicant further argues Franceschini does not disclose a triple, Examiner respectfully disagrees. The concepts in the concept graph disclosed in Franceschini, form triples. Franceschini discloses, “One possibility is to make the link weight for some link types equal to zero, thereby effectively erasing the link from the graph. The capability of affecting the path scores using link types and weights allows the definition of a family of techniques for measuring 
Regarding the arguments concerning claims 11-14, Examiner respectfully disagrees. Examiner gives primary source the broadest reasonable interpretation in light of the specification. The full text query disclosed in Corston is interpreted to be a primary source due to both the reference text string and primary source recite in independent claim 1 of the instant application, “that is not one of the ingested library documents”. Corston further discloses that conditional statement that the documents are relevant to the query which is interpreted to be the primary source, “The search engine then processes the query against document records stored within dataset 227 to yield a set of retrieved records, for documents, that the engine determines is relevant to the query”. The extracting and processing of triples of the documents until the search engine determines the document being relevant to the full text query which is interpreted to be the primary source. Examiner recommends clarifying language of the primary source and “ingesting” limitation.
Examiner recommends to incorporate language seen in paragraph 0055 of the instant application into claim 1, specifically “The multi-word tokenization 404 determines the permissible combination of words to preserve the original meaning ... done by looking up candidate multi-word combinations in a domain- specific semantic corpus, ontology, dictionary or thesaurus 406”, to further clarify the expanding limitation and overcome the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the identified library triples" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. The “identifying...” limitation only recites expanded library triples. Examiner recommends claim 1 to be amended to recite, “identifying one or more library triples and expanded library triples similar to the at least one reference triple”, to overcome the current rejection.  Claims 3-10 are rejected due to depending from currently rejected independent claim 1.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Franceschini et al (2016/0012126).
Regarding claim 1, Chang teaches a method for finding documents, comprising:  4ingesting at least two library documents by extracting and indexing library triples therefrom (paragraph 0006 – “In this way, the technique can be tailored to extract triples from each of the source files based on the respective file's type”, source files = library documents; paragraph 0028 – “Once the triples are extracted, the triples and corresponding identifiers are stored in the dataset as, for example, a list”, = indexing triples); 
Chang further teaches expanding the library triples based on a semantic corpus to obtain expanded library triples (paragraph 0082 – the keyword is replaced with related terms. Using the related terms allows finding additional triples as further illustrated at operation 610); and iiindexing the expanded library triples while maintaining a record of the library document from 12which the library triples used to obtain them were extracted (paragraph 0081 - the attribute query resolver matches each of the mentions to a key of the mention dictionary and determines one or more triple identifiers from a corresponding value)s7
Chang does not teach receiving a reference text string that is not one of the ingested library documents; extracting at least one reference triple from the reference text string; identifying one or more library triples similar to the at least one reference triple; and returning a list of one or more result library documents based on the identified library triples, wherein 13the identifying step includes identifying one or more expanded library triples similar to the at 14least one reference triple and isthe list of one or more result library documents returned by the returning step is based on the 16identified library triples and expanded library triples.
(Figure 6A, 605 & Col 15, lines 57-64 - The query can be in the form of a single question (e.g. "Are there any air-conditioned hotels in Bali?") or a single sentence (e.g. "Give me contact information for all fireworks held in Seattle during the month of July.") or a sentence fragment (e.g. "Clothes in Ecuador"));  6extracting at least one reference triple from the reference text string (Figure 6A, 645 – Invoke NLP Routine 700 to yield logical form triples for full-text query and store in local database); identifying one or more library triples similar to the at least one reference triple (Figure 6A, 650-655 – Compare Logical form triples for query against logical form triples for each document in the set to locate matching logical form triples); and areturning a list of one or more result library documents based on the identified library triples (Figure 6B, 660-670 – Display retrieved documents in ranked order).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang to include receiving a reference text string that is not one of the ingested library documents; extracting at least one reference triple from the reference text string; identifying one or more library triples similar to the at least one reference triple; and returning a list of one or more result library documents based on the identified library triples as taught by Corston. It would be advantageous to make the combination to discard irrelevant documents which would otherwise be presented to the user as taught by Corston (Col 5, lines 3-5).
Chang in view Corston teaches the presence of triples as seen the cited sections above.
Franceschini teaches wherein 13the identifying step includes identifying one or more expanded library triples similar to the at 14least one reference triple (paragraph 0110 – “The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities. The determining can also include determining a conceptual closeness between the extracted concepts and the concepts to which the existing concept is linked to in the concept graph”; concepts teaches triples as seen in paragraph 0041) and isthe list of one or more result library documents returned by the returning step is based on the 16identified library triples and expanded library triples (paragraph 0111 - block 412 documents that are conceptually related to the extracted concepts are returned based on the query). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston expanding triples and indexing the expanded triples to include identifying similar triples from other documents and returning a list of documents with similar triples as taught by Franceschini. It would be advantageous to make the combination since its desirable to find documents that are related to other documents (paragraph 0188) and to provide relevant search and recommendation results, as well providing rich document exploration capabilities as taught by Franceschini (paragraph 0258).
Regarding claim 3, Chang teaches further comprising: 18expanding the at least one reference triple based on a semantic corpus to obtain at least one 19expanded reference triple, wherein 20the identifying step includes identifying one or more library triples similar to the at least one 21expanded reference triple (paragraph 0082 – the keyword is replaced with related terms. Using the related terms allows finding additional triples as further illustrated at operation 610).
Chang does not teach wherein 20the identifying step includes identifying one or more library triples similar to the at least one 21expanded reference triple.

Franceschini teaches wherein 20the identifying step includes identifying one or more library triples similar to the at least one 21expanded reference triple (paragraph 0110 – “The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities. The determining can also include determining a conceptual closeness between the extracted concepts and the concepts to which the existing concept is linked to in the concept graph”; concepts teaches triples as seen in paragraph 0041. 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston to include expanding triples to include identifying similar triples from other documents as taught by Franceschini. It would be advantageous to make the combination since its desirable to find documents that are related to other documents (paragraph 0188) and to provide relevant search and recommendation results, as well providing rich document exploration capabilities as taught by Franceschini (paragraph 0258).
Regarding claim 4, Chang teaches wherein the expanding step includes forming multi-word tokens as 23components of a library triple based on a semantic corpus; (paragraph 0097 – “a tokenizer, a Part-of-Speech tagger, and a Noun/Verb/Adjective Expression tagger to detect and tag the words in the input as illustrated in table 804. From these words, the data knowledge system and generates one or more triples 806 having a (S,P,O) format”).
Regarding claim 5, Chang teaches wherein the expanding step includes forming multi-word tokens as 25components of a reference triple based on a semantic corpus (paragraph 0097 – “a tokenizer, a Part-of-Speech tagger, and a Noun/Verb/Adjective Expression tagger to detect and tag the words in the input as illustrated in table 804. From these words, the data knowledge system and generates one or more triples 806 having a (S,P,O) format”).
Regarding claim 7, Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 1.
Chang in view of Corston does not teach further comprising 2scoring library documents from which identified library triples were extracted based on an 3aggregation of similarity scores between each identified library triple and its corresponding 4reference triple.
Franceschini teaches further comprising 2scoring library documents from which identified library triples were extracted based on an 3aggregation of similarity scores between each identified library triple and its corresponding 4reference triple (Paragraph 0234 - Recall that a document is associated with a conceptual index, which gives the likelihood that a document is relevant for each concept in a concept graph. The way this conceptual index is built is by computing the relevance of each extracted concept in the document to each concept in the concept graph, and then aggregating these numbers into a single number)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston to include scoring triples by using an aggregation of scores as taught by Franceschini. It would be advantageous to make the combination since it promotes documents that would have shown up with high confidence scores as taught Franceschini (paragraph 0184).

Regarding claim 14, Chang teaches a method for finding documents relating to a primary source, comprising:  4ingesting at least two library documents by extracting and indexing (paragraph 0006 – “In this way, the technique can be tailored to extract triples from each of the source files based on the respective file's type”, source files = library documents; paragraph 0028 – “Once the triples are extracted, the triples and corresponding identifiers are stored in the dataset as, for example, a list”, = indexing triples); s
Chang does not explicitly teach if they relate to a primary source that is not one of the ingested library documents; receiving a reference text string that is not one of the ingested library documents; extracting at least one reference triple from the reference text string; identifying one or more library triples similar to the at least one reference triple; and returning a list of one or more primary sources based on the identified library triples. 
Corston teaches ingesting two or more library documents by extracting and indexing library triples therefrom if they relate to a primary source that is not one of the ingested library documents (Figure 6A, 630 and 650-655 – Receive set of document records, retains documents that contains matching triples); receiving a reference text string that is not one of the ingested library documents (Figure 6A, 605 & Col 15, lines 57-64 - The query can be in the form of a single question (e.g. "Are there any air-conditioned hotels in Bali?") or a single sentence (e.g. "Give me contact information for all fireworks held in Seattle during the month of July.") or a sentence fragment (e.g. "Clothes in Ecuador")); extracting at least one reference triple from the reference text string (Figure 6A, 645 – Invoke NLP Routine 700 to yield logical form triples for full-text query and store in local database); identifying one or more library triples similar to the at least one reference triple (Figure 6A, 650-655 – Compare Logical form triples for query against logical form triples for each document in the set to locate matching logical form triples) and returning a list of one or more primary sources based on the identified library triples (Figure 6B, 660-670 – Display retrieved documents in ranked order).7
(Col 5, lines 3-5).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Franceschini et al (2016/0012126) as applied to claim 1 above, and further in view of Li et al (2013/0173604).
Regarding claim 6, Chang in view of Corston and Franceschini teaches the presence of triples as seen the cited sections of the current rejection of claim 1.
Chang in view of Corston and Franceschini does not explicitly teach wherein the returned list is ranked based on a similarity between the identified library triples in each listed library document and the one or more reference triples. 
Li teaches wherein the returned list is ranked based on a similarity between the identified library triples in each listed library document and the one or more reference triples (paragraph 0037 - the system ranks multiple results returned from the entity-based search to order the results by relevance to the received search query)
(paragraph 0037). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Franceschini et al (2016/0012126) as applied to claim 7 above, and further in view of Li et al (2013/0173604).
Regarding claim 8, Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 1.
Chang in view of Corston and Franceschini does not explicitly teach wherein the list that is returned includes only library documents 6having a similarity score above a predefined threshold.
Li teaches wherein the list that is returned includes only library documents 6having a similarity score above a predefined threshold. (paragraph 0035 - In other cases, the system may determine that the level of match for the highest ranked entity exceeds a threshold sufficient to automatically identify that entity as the matching entity. In other cases, the system may perform the following steps for multiple of the highest ranked potentially matching entities, so that the user is provided with results for the top identified entities).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston and (paragraph 0037). 
 
Regarding claim 9, Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 1.
Chang in view of Corston and Franceschini does not explicitly teach wherein the listed library documents are ranked according to their 8similarity scores. 
Li teaches wherein the listed library documents are ranked according to their 8similarity scores (paragraph 0037 - the system ranks multiple results returned from the entity-based search to order the results by relevance to the received search query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston and Franceschini to include ranking based on similarities as taught by Li. It would be advantageous to make the combination to produce results that are more accurate because it operates on a subset of data that is more relevant to the entity or entities identified by the received query as taught by Li (paragraph 0037). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Franceshini et al (2016/0012126) as applied to claim 1 above, and further in view of Choi et al (2010/0114563). 
Regarding claim 10,  Chang teaches 6extracting at least one second reference triple from the second reference text string (paragraph 0066 - a triple is extracted from the content of the source file based on the type of the source file and/or the file-type-specific triple extraction technique);  7
Chang does not teach further comprising:  10receiving a second reference text string after returning the list; ii12identifying one or more library triples similar to the at least one second reference triple; and 13returning an updated list of one or more result library reference documents based on the library 14triples identified with respect to both the first reference triples and second reference triples.
Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 1.
Franceschini teaches identifying one or more library triples similar to the at least one second reference triple (paragraph 0110 – “The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities. The determining can also include determining a conceptual closeness between the extracted concepts and the concepts to which the existing concept is linked to in the concept graph”; concepts teaches triples as seen in paragraph 0041); and areturning an updated list of one or more result library reference documents based on the library 14triples identified with respect to both the first reference triples and second reference triples (paragraph 0111 - block 412 documents that are conceptually related to the extracted concepts are returned based on the query).
Franceschini does not teach 10receiving a second reference text string after returning the list.
(paragraph 0007 - In order to accomplish the above object, the present invention provides a real-time semantic annotation system, including a natural language character string input device for enabling a user to enter natural language character strings)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston to include, extracting a triple from the string to include identifying similar triples from other documents and returning a list of documents with similar triples as taught by Franceschini and receiving the second string as taught by Choi. It would be advantageous to make the combination since its desirable to find documents that are related to other documents (paragraph 0188) and to provide relevant search and recommendation results, as well providing rich document exploration capabilities as taught by Franceschini (paragraph 0258). Also one would understand that doing the method of claim 1 for a second string does not distinguish itself from the teachings used in the rejection of claim 1. (Chang: paragraph 0101).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Bishop (2017/0357906). 
Regarding claim 11, Chang teaches a method for mining facts from a body of documents, comprising:  4ingesting at least two library documents by extracting and indexing library triples (paragraph 0006 – “In this way, the technique can be tailored to extract triples from each of the source files based on the respective file's type”, source files = library documents; paragraph 0028 – “Once the triples are extracted, the triples and corresponding identifiers are stored in the dataset as, for example, a list”, = indexing triples); s19

Corston teaches ingesting two or more library documents by extracting and indexing library triples therefrom if they relate to a primary source that is not one of the ingested library documents (Figure 6A, 630 and 650-655 – Receive set of document records, retains documents that contains matching triples); ingesting a later document after the two or more library documents by extracting later triples 20therefrom that relate to a primary source (Col 20, lines 46-58, In that regard, as the search engine locates each new document for indexing, through, e.g. use of a web crawler, the engine could download a complete file for that document and then either immediately thereafter or later, via a batch process, preprocess the document by analyzing that document and producing its logical form triples); 7
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang, as seen above, to include if they relate to a primary source that is not one of the ingested library documents; ingesting a later document after the two or more library documents by extracting later triples 20therefrom that relate to a primary source as taught by Corston. It would be advantageous to make the combination to discard irrelevant documents which would otherwise be presented to the user as taught by Corston (Col 5, lines 3-5).
(paragraph 0022 - matching triples may include determining which triples within each group of similar triples have a common object in addition to their common subject and predicate. For example, the triples within each group of similar triples may be sorted into object order and clustered into, or assigned to, groups of matching triples); and 21grouping the later triples into the one or more fact groups based on a similarity between the later 22triples and the library triples previously comprising the one or more fact groups (paragraph 0022 - matching triples may include determining which triples within each group of similar triples have a common object in addition to their common subject and predicate. For example, the triples within each group of similar triples may be sorted into object order and clustered into, or assigned to, groups of matching triples);
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston, as seen above, to include, ingesting documents to include grouping similar triples into fact groups as taught by Bishop. It would be advantageous to make the combination since enables effective processing of triples that have un-typed objects as taught by Bishop (paragraph 0019).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (2016/0132572) in view of Corston et al (US 6,901,399) and Bishop (2017/0357906) as applied to claim 11 above, and further in view of Franceshini et al (2016/0012126).

Regarding claim 12, Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 11.
(paragraph 0072 - For example, the categorizer calls a reader or some other method to generate the string and saves the string as a string object); 6extracting at least one reference triple from the reference text string (paragraph 0066 - a triple is extracted from the content of the source file based on the type of the source file and/or the file-type-specific triple extraction technique);  expanding the at least one reference triple based on the fact groups to obtain at least one 19expanded reference triple, wherein 20the identifying step includes identifying one or more library triples similar to the at least one 21expanded reference triple (paragraph 0082 – the keyword is replaced with related terms. Using the related terms allows finding additional triples as further illustrated at operation 610)7
Chang in view of Corston and Bishop does not teach identifying one or more library triples similar to the at least one expanded reference triple; and 2returning a list of one or more result library documents based on the identified library triples.
Franceschini teaches teach identifying one or more library triples similar to the at least one expanded reference triple (paragraph 0110 – “The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities. The determining can also include determining a conceptual closeness between the extracted concepts and the concepts to which the existing concept is linked to in the concept graph”; concepts teaches triples as seen in paragraph 0041); aand 2returning a list of one or more result library documents based on the identified library triples (paragraph 0111 - block 412 documents that are conceptually related to the extracted concepts are returned based on the query).
(paragraph 0188) and to provide relevant search and recommendation results, as well providing rich document exploration capabilities as taught by Franceschini (paragraph 0258).
Regarding claim 13, Chang in view of Corston teaches the presence of triples as seen the cited sections of the current rejection of claim 11.
Chang in view of Corston and Bishop teaches sreceiving a reference text string (paragraph 0072 - For example, the categorizer calls a reader or some other method to generate the string and saves the string as a string object); 6extracting at least one reference triple from the reference text string (paragraph 0066 - a triple is extracted from the content of the source file based on the type of the source file and/or the file-type-specific triple extraction technique);  expanding the at least one reference triple based on the fact groups to obtain at least one 19expanded reference triple, wherein 20the identifying step includes identifying one or more library triples similar to the at least one 21expanded reference triple (paragraph 0082 – the keyword is replaced with related terms. Using the related terms allows finding additional triples as further illustrated at operation 610)7
Chang in view of Corston and Bishop does not teach identifying one or more library triples similar to the at least one expanded reference triple; and 2returning a list of one or more primary sources documents based on the identified library triples.
 (paragraph 0110 – “The determining can include determining similarities between the string of text and a name of the existing concept, and then deciding whether the string of text should be linked to the existing concept based on the similarities. The determining can also include determining a conceptual closeness between the extracted concepts and the concepts to which the existing concept is linked to in the concept graph”; concepts teaches triples as seen in paragraph 0041); aand 2returning a list of one or more result primary sources based on the identified library triples (paragraph 0111 - block 412 documents that are conceptually related to the extracted concepts are returned based on the query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Chang in view of Corston and Bishop receiving a text string and extracting a triple from the string, and expanding the triple to obtain other triples to include identifying similar triples from other documents and returning a list of documents with similar triples as taught by Franceschini. It would be advantageous to make the combination since its desirable to find documents that are related to other documents (paragraph 0188) and to provide relevant search and recommendation results, as well providing rich document exploration capabilities as taught by Franceschini (paragraph 0258).




Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB 2016/0275180 discloses limitations seen in claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166